Citation Nr: 0532955	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-02 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability, prior to April 26, 2004.

3.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss disability, from April 26, 
2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for tinnitus.  The RO also granted the veteran's 
claim for service connection for bilateral hearing loss 
disability, and assigned a noncompensable evaluation, 
effective July 20, 2001.

The record reflects that the claim was previously before the 
Board in April 2004, at which time it was remanded for 
further development. Following completion of the requested 
actions, the RO, in an August 2005 rating decision, increased 
the initial rating to 30 percent, effective from April 26, 
2004.  Accordingly, because both evaluations are during the 
initial rating period, the appeal has been enlarged as set 
out on the cover page of this decision to encompass review of 
the assigned evaluations before and after April 26, 2004.


FINDINGS OF FACT

1.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  Prior to April 26, 2004, the veteran demonstrated Level 
II hearing in the right ear and Level II and IV hearing in 
the left ear.

3.  From April 26, 2004, the veteran has demonstrated Level 
VI hearing in the right ear and Level IV and Level V hearing 
in the left ear.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Prior to April 26, 2004, the criteria for an initial 
compensable evaluation for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

3.  From April 26, 2004, the criteria for an evaluation in 
excess of 30 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the claim of entitlement to service 
connection for tinnitus, VA satisfied its duty to notify by 
means of an August 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issue of entitlement to an increased 
evaluation for service-connected bilateral hearing loss stems 
from a notice of disagreement following notice of the June 
2002 rating decision as to the service connection claims for 
which VCAA notice had been issued in August 2001.  As such, 
the VCAA notice exception outlined in VAOPGCPREC 8-2003 is 
applicable.  The Board observes that the August 2001 letter 
was issued prior to the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether in the August 2001 
letter, the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's August 2001 letter informed him that additional 
information or evidence could be submitted to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the July 2005 Supplemental Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA examination reports.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection--Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The veteran asserts that service connection is warranted for 
tinnitus.  In order to establish service connection on a 
presumptive basis, the veteran's tinnitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his service.  In this case, 
the first clinical diagnosis of tinnitus was in July 2002, 
which was many years after the veteran's discharge from 
service.  As such, the Board finds that presumptive service 
connection is not warranted under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2005).

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The record 
establishes that tinnitus has been demonstrated subsequent to 
service, on private audiometric examination in July 2002 and 
on VA examination in April 2004. However, the veteran's 
service medical records are silent for complaints of, or 
treatment for, tinnitus.  

Nevertheless, the Board observes that the veteran alleges 
that his tinnitus disability was incurred in service as a 
result of being exposed to noise while he worked on the 
flight deck during service.  The record reflects that the 
veteran's discharge certificate indicates that the veteran 
served as an Aviation Ordnanceman on several naval vessels.  
Therefore, the Board finds that it would be consistent with 
the circumstances of the veteran's service to be exposed to 
aviation noise during service.  Thus, in resolving all 
benefit of doubt in the veteran's favor, the Board concedes 
that the veteran was exposed to noise trauma in service.  See 
38 U.S.C.A. § 1154 (a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's current tinnitus disability is 
etiologically related to noise exposure in service.  As noted 
above, tinnitus was initially demonstrated in 2002, many 
years after the veteran's discharge from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that there 
is no competent medical opinion of record that etiologically 
relates the veteran's in-service noise exposure to his 
current tinnitus disability.  In this regard, in April 2004, 
a VA examiner, after a review of the veteran's claims file 
and an evaluation, opined that since the veteran's tinnitus 
did not appear until over 40 years after military service, 
that it was less than likely that it was service related.  As 
such, in the absence of any evidence to the contrary, the 
Board finds that the veteran in not entitled to a grant of 
service connection on a nonpresumptive direct basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the April 
2004 VA medical opinion, is of greater probative value than 
the veteran's statements in support of his claim.  Although 
the Board concludes that the evidence is sufficient to 
establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that his current tinnitus disability is related to such 
incident in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.

2.  Increased Evaluation-Bilateral Hearing Loss Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hearing loss 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for service connected 
hearing impairment is derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, 38 C.F.R. § 4.86 (2005) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

A.  Prior to April 26, 2004

For the period prior to April 26, 2004, the veteran has been 
assigned a noncompensable evaluation for bilateral hearing 
loss disability.  The Board has reviewed the claims file and 
finds that such evaluation accurately reflects the veteran's 
disability picture during that period and that there is no 
basis for a higher evaluation. 

In this regard, the record reflects that in August 2001, the 
veteran underwent audiometric examination.  This examination 
included speech discrimination scores, as well as the 
uninterpreted results of his pure tone threshold evaluation. 

On audiometric examination in July 2002, the reported pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
50

LEFT
25
35
75
60


Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ear.  

The Board notes that it is precluded from applying the 
uninterpreted pure tone threshold results to the criteria of 
38 C.F.R. § 3.385 (2005) in order to determine the severity 
of the veteran's current hearing loss disability. See Kelly 
v. Brown, 7 Vet. App. 471 (1995).  Nevertheless, in this 
case, the Board finds that audiometric findings on 
examination in August 2001 and July 2002, including the 
Regional Offices reported interpreted findings and the use of 
the 500 Hertz frequency and the absence of the 4000 Hertz in 
determining the puretone average, fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected hearing loss disability.  In this regard, 
under the criteria set forth in the Rating Schedule, the 
results of these audiometric evaluations reveal that the 
veteran has demonstrated Level II hearing in the right ear 
and Level II and Level IV hearing in the left ear. Such 
findings correspond to a noncompensable (0 percent) 
evaluation. 

The Board also acknowledges the veteran's assertions that he 
could be entitled to an 
increased evaluation under the provisions of 38 C.F.R. 
§ 4.86(a) and/or (b) (2005).  As previously noted, 
exceptional patterns of hearing impairment for VA purposes 
exist when the puretone threshold at the 1000, 2000, 3000, 
and 4000 Hertz frequencies are greater than 55 decibels or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  However, the 
Board notes that the reported audiometric findings found on 
examination in July 2002, do not represent an exceptional 
pattern of hearing impairment as contemplated in the 
provisions of 38 C.F.R. § 4.86(a) and/or (b)(2005). 

Accordingly, the Board concludes that the weight of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss disability prior to 
April 26, 2004. 

2.  From April 26, 2004

From April 26, 2004, the veteran has been assigned a 30 
percent evaluation for bilateral hearing loss disability.  
The Board has reviewed the claims file and finds that such 
evaluation accurately reflects the veteran's disability 
picture for this period and that there is no basis for a 
higher evaluation.

On VA audiometric examination in April 2004, the reported 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
65
65
70
LEFT

30
70
70
70

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 68 percent in the left ear.  

The Board finds that these findings fail to demonstrate that 
an initial evaluation in excess of 30 percent is warranted 
for the veteran's service-connected hearing loss disability.  
In this regard, applying the results of the audiometric 
evaluation to Table VI under § §4.85, the veteran has Level 
VI hearing in the right ear and Level V hearing in the left 
ear.  The Board finds that these findings fail to demonstrate 
that an evaluation in excess of 30 percent is warranted for 
the veteran's service-connected bilateral hearing loss 
disability.  

Applying the veteran's April 2004 left ear audiometric 
results to Table VIa for exceptional patterns of hearing 
impairment (because the veteran's puretone threshold is 30 
decibels at the 1000 Hertz frequency and 70 decibels at the 
2000 Hertz frequency), the veteran has Level IV hearing, 
elevated to Level V, the next higher Roman numeral. The 
findings of Level VI hearing in the veteran's right ear and 
Level V in his left ear does not correspond to an evaluation 
in excess of 30 percent.

Thus, the Board finds that using either Table VI or Table 
VIa, the April 2004 audiological evaluation findings do not 
correspond to an evaluation in excess of 30 percent for 
bilateral hearing loss disability.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
bilateral hearing loss disability, since April 26, 2004.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability, prior to April 26, 2004, 
is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss disability, from April 26, 2004, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


